DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-12, 21, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,975,639, hereinafter referred to as 639. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding instant Claim 1, Claim 1 of 639 recites:
A system comprising:
An outer frame configured to be coupled to a drill floor, the outer frame including one or more vertical supports extending from the drill floor (Col 10, Lines 61-63);
An inner frame slidingly coupled to the vertical supports of the outer frame and positioned to be moved along the supports, wherein the inner frame comprises a base disposed as a bottom portion of the inner frame (Col 10, Line 64 – Col 11, Line 1), wherein the base is movable with respect to the outer frame as part of the inner frame, wherein the base comprises tripping slips disposed in the base of the inner frame (Col 11, Lines 1-21), the tripping slips configured to receive a first tubular member and selectively grip and support at least a portion of a string comprising the first tubular member and a second tubular member such that the slips grip the tubular section while moving in a common direction with respect to the frame (Col 11, Lines 17-29); and
An iron roughneck disposed on the inner frame and configured to make up or break out a threaded joint between the first tubular member and the second tubular member, wherein the iron roughneck is configured to independently move towards and away from the tripping slips disposed in the base of the inner frame (Col 11, Lines 4-29).
Regarding Claim 21, Claims 1-7 of 639 recites a system which operates by:
Controlling a lifting mechanism to selectively move an inner frame with respect to an outer frame at a first speed in conjunction with a tripping operation (Col 10, Line 64 – Col 11, Line 1; Col 11, Lines 47-53) in which a tubular string and a base of the inner frame move simultaneously in a common direction with respect to the outer frame (Col 11, Lines 4-29);
Controlling actuation of slips disposed in the base to grasp and support the tubular string in conjunction with the tripping operation as the tubular string and the base move simultaneously in the common directly with respect to the outer frame (Col 11, Lines 3-29; Claims 7/8); and
Controlling the activation of a roughneck to make up or break out members of the tubular string in conjunction with the tripping operation as the tubular string and the base move simultaneously in the common direction (Col 11, Lines 3-29).  Examiner notes that while the claims presented in 639 are directed to apparatus claims, the function presented in such claims as they relate to the base, slips, roughneck, and controllers are commensurate in scope with the recited steps of the instant claims.  
Regarding Claim 26, Claims 1-7 of 639 recites a system which operates by:
Controlling a lifting mechanism to selectively move an inner frame with respect to an outer frame at a first speed in conjunction with a tripping operation (Col 10, Line 64 – Col 11, Line 1; Col 11, Lines 47-53) in which a tubular string and a base of the inner frame move simultaneously in a common direction with respect to the outer frame (Col 11, Lines 4-29);
Controlling actuation of slips disposed in the base to grasp and support the tubular string in conjunction with the tripping operation as the tubular string and the base move simultaneously in the common directly with respect to the outer frame (Col 11, Lines 3-29; Claims 7/8); and
Controlling the activation of a roughneck to make up or break out members of the tubular string in conjunction with the tripping operation as the tubular string and the base move simultaneously in the common direction (Col 11, Lines 3-29).  Examiner notes that while the claims presented in 639 are directed to apparatus claims, the function presented in such claims as they relate to the base, slips, roughneck, and controllers are commensurate in scope with the recited steps of the instant claims, wherein the additional inclusion of “a tangible machine readable medium comprising code” for the purpose of performing these steps merely constitutes the automatic of a generally manual task, wherein The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, Subsection III.  

Additionally, the following claims are substantial duplicates:
Instant Claim 2 and Claim 2 of 639
Instant Claim 4 and Claim 3 of 639
Instant Claim 5 and Claim 4 of 639
Instant Claim 6 and Claim 5 of 639
Instant Claim 7 and Portions of Claim 1 of 639
Instant Claim 8 and Claim 6 of 639
Instant Claim 9 and Claim 7 of 639
Instant Claim 10 and Claim 8 of 639
Instant Claim 11 and Claim 9 of 639
Instant Claim 12 and Claim 10 of 639

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12, 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation of “the common direction” does not have proper antecedent basis.  For examination purposes, the claim shall be interpreted as reciting a direction of movement shared with another element of the system, however, clarification and correction are required.  Likewise, Claims 2 and 4-12 are rejected as depending from an indefinite claim.
Regarding Claims 21 and 26, the recitation of “the outer frame” lacks proper antecedent basis.  For examination purposes, the claims shall be interpreted as reciting a generic “outer frame”, however, clarification is required.  Likewise, Claims 22-25 and 27-29 are rejected as depending from an indefinite claim.
Allowable Subject Matter
Claims 1, 2, 4-12, 21-29 would be allowed if the above issues under 112(b) were corrected and accompanied with a properly filed Terminal Disclaimer to the above cited application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Halse, U.S. Patent Publication 2007/0074606, teaches the use of a power tong assembly with two inner movable frame sections which are designed to translate along an outer frame during connection make-up and break out.
Hamilton et al., U.S. Patent Publication 2003/0221871, teaches the use of a pipe connection system which includes a shifting power tong section and a slip set which can be connected to move with the power tong elements.
Anthony, U.S. Patent Publication 2008/0202813, teaches the use of a tubular connection system with axially extendable connection elements.
Belik, U.S. Patent Publication 2010/0230115, teaches the use of a pipe connection system with a controllable extending tong section and an axial and vertically shifting slip set.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676